                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
1
                                                                      Jan 27, 2020
2
                                                                          SEAN F. MCAVOY, CLERK


3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     LANCE A. THOMASON,                           No. 2:19-cv-00257-SMJ
5
                                Plaintiff,
6                                                 ORDER DISMISSING
                  v.                              COMPLAINT
7
     STATE OF WASHINGTON,
8    COUNTY OF SPOKANE and
     SUPERIOR COURTS,
9
                                Defendants.
10

11         By Order filed October 4, 2019, the Court advised Plaintiff, a pretrial detainee

12   at the Spokane County Detention Services, of the deficiencies of his Complaint and

13   directed him to amend or voluntarily dismiss within sixty days. ECF No. 7. Plaintiff

14   is proceeding pro se and in forma pauperis. Defendants have not been served. The

15   Court cautioned Plaintiff that if he failed to comply with the directives in the order,

16   the Court would dismiss his complaint seeking monetary damages for alleged

17   double jeopardy and speedy trial violations.

18         Specifically, Plaintiff failed to name as Defendants persons who are

19   amenable to suit under 42 U.S.C. § 1983. See Will v. Mich. Dept. of State Police,

20   491 U.S. 58, 70–71 (1989); Groten v. California, 251 F.3d 844, 851 (9th Cir. 2001);




     ORDER DISMISSING COMPLAINT – 1
1    Greater Los Angeles Council on Deafness, Inc. v. Zolin, 812 F.2d 1103, 1110 (9th

2    Cir. 1987) (concluding a suit against a superior court is a suit against a state, which

3    is barred by Eleventh Amendment immunity); cf. Hyland v. Wonder, 117 F.3d 405,

4    413 (9th Cir. 1997) (describing superior court judges as state agents or employees).

5    He also failed to allege the County of Spokane engaged in a pattern or practice that

6    resulted in the deprivation of his constitutional rights. See Monell v. N.Y.C. Dep’t

7    of Soc. Servs., 436 U.S. 658, 690 (1978).

8          Furthermore, the Younger abstention doctrine forbids federal courts from

9    enjoining pending state criminal proceedings, absent extraordinary circumstances

10   not presented here. See Younger v. Harris, 401 U.S. 37, 53–54 (1971); Kenneally v.

11   Lungren, 967 F.2d 329, 331 (9th Cir. 1992). Plaintiff did not comply with the

12   Court’s Order and has filed nothing further in this action.

13         Therefore, for the reasons set forth above and in the Order to Amend or

14   Voluntarily Dismiss, ECF No. 7, the complaint is dismissed for failure to state a

15   claim upon which relief may be granted under 28 U.S.C. §§ 1915A(b)(1) and

16   1915(e)(2).

17         Accordingly, IT IS HEREBY ORDERED:

18         1.      The Complaint, ECF No. 1, is DISMISSED WITHOUT

19                 PREJUDICE to Plaintiff pursuing available state court remedies.

20         2.      Based on the Court’s reading of Washington v. Los Angeles County




     ORDER DISMISSING COMPLAINT – 2
1                 Sheriff’s Department, 833 F.3d 1048 (9th Cir. 2016), this dismissal

2                 will NOT count as a “strike” under 28 U.S.C. § 1915(g).

3          3.     The Clerk’s Office is directed to ENTER JUDGMENT and CLOSE

4                 this file.

5          4.     The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal

6                 of this Order could not be taken in good faith.

7          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

8    provide a copy to pro se Plaintiff at his last known address.

9          DATED this 27th day of January 2020.

10                       _________________________
                         SALVADOR MENDOZA, JR.
11                       United States District Judge

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING COMPLAINT – 3
